Citation Nr: 1506937	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  11-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a psychiatric disability, to include as secondary to the low back disability.  


REPRESENTATION

Appellant represented by:	George C. Piemonte, Attorney



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1979.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  When this case was before the Board in June 2014, it was remanded for additional development.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record

The record before the Board consists of the electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

Review of the record suggests that the Veteran filed for worker's compensation in 1998 for a back injury.  Records associated with the claim are not currently associated with the record, and it does not appear that development to obtain the records has been undertaken.  As these records are relevant to the issue of continuity of symptomatology, further development to obtain the records is in order.  

Furthermore, an opinion is needed to determine whether the currently diagnosed low back disability is related to service.  Although the record includes opinions, neither is adequate to adjudicate the claim.  The private opinion is too speculative, and it is unclear whether the private physician's determination that the Veteran has maintained the same symptoms was based on the Veteran's current history or review of the record.  Additionally, neither opinion is based on review of the treatment records contemporaneous with the 1998 injury (these records were subsequently obtained).  Thus, an additional opinion is needed.  

The record suggests that the Veteran has a psychiatric disability secondary to the low back disability.  Therefore, the Board will defer its decision on the psychiatric claim until after the low back claim is decided.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined and must be considered together when a decision concerning one could have a significant impact on the other). 

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake the appropriate development to obtain all available records associated with the Veteran's claim for worker's compensation in 1998.  If the records are not available, this should be noted in the record and the Veteran should be so informed.

2.  Undertake appropriate development to obtain any other outstanding medical records pertinent to the Veteran's claims.   

3.  Then, obtain an opinion from a physician with sufficient expertise to determine whether the low back disability is related to service.  All pertinent evidence of record must be made available to and reviewed by the physician.  

Based upon the review, the physician should provide an opinion with respect to each low back disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated in service or is otherwise etiologically related to the Veteran's active service.  The rationale for all opinions expressed must also be provided, with discussion of the complaints of low back pain from April to June 1979 and left leg numbness in May and June 1979, the 1989 X-ray report, the 1998 injury, and the private nexus opinion.  If the physician is unable to provide any required opinion, he or she should explain why.

3.  Undertake any other indicated development.  

4.  Then, readjudicate the claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




